Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buttazzoni et al. (US 9,409,585), herein referred to as ‘585.
For Claim 1, ‘585 discloses a furniture configured to rest on a contact surface and comprising: a main structure (Annotated Figure 18: A) defining at least one storage volume for items (wherein the upper surface provides a pallet surface capable of moving a load) and a lower surface (B) for facing this contact surface; a plurality of rolling elements (28, 30), each rolling element (28, 30) comprising a sphere (30) for rolling on the contact surface; an anchoring body (C) for anchoring said rolling elements (28, 30) to said main structure (A) at said lower surface (B) to allow said rolling elements (28, 30) to stand between the contact surface and said lower surface; a plurality of seats (E, F) formed in a plate (D) of the anchoring body (C), wherein said plurality of seats (E, F) are configured to partially accommodate said rolling elements (28, 30); wherein said plate (D) defines a lower face (G) and comprises an opening (H) configured to engage with said main structure (A) and arrange said lower face (G) flush (as seen in Figure 19) with said lower surface (B); and wherein said main structure (A) comprises a countersinking (J) of said lower surface (B) substantially counter-shaped to said plate (D).
For Claim 2, ‘585 discloses the furniture according to claim 1, in which said rolling element (28, 30) comprises a base (28) configured to support said sphere (30) allowing said sphere (30) exclusively to rotate idly with respect to said base (28) about at least one rotation axis.
For Claim 3, ‘585 discloses the furniture according to claim 2, in which said sphere (30) rotates idly with respect to said base (28) around three distinct rotation axes (wherein a spherical ball roller is inherently capable of rotating around an infinite number of rotation axes).
For Claim 4, ‘585 discloses the furniture according to claim 1, in which said plate (D) is configured to be fastened to said main structure (A).
For Claim 5, ‘585 discloses the furniture according to claim 4, in which said anchoring body (C) comprises a seat (E, F) of the plurality of seats (E, F) for each of said rolling elements (instances of 28, 30 corresponding to E and F as seen in Annotated Figure 18).
For Claim 10, ‘585 discloses the furniture according to claim 1, wherein said opening (H) extends through (as seen in Annotated Figure 18) said plate (D).
For Claim 11, ‘585 discloses the furniture according to claim 10, wherein the main structure (A) extends into (as seen in Figures 19 and 20) said opening (H).
For Claim 12, ‘585 discloses the furniture according to claim 1, wherein said opening is in the center of said plate. Note that ‘585 discloses rearranging the pieces to assume any of a plurality of different supporting orientations. The orientation shown in Figures 3-4B has an anchoring body (Annotated Figure 3: C2) having an opening (H2) formed in the center of the corresponding plate (D2).
For Claim 15, ‘585 discloses the furniture according to claim 4, wherein said plate (D) lower face (G) is configured for facing in use said contact surface (wherein the rollers extend into lower face (G) are for moving the item over various surfaces (Column 1, Lines 50-51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buttazzoni et al. (US 9,409,585), herein referred to as ‘585.
For Claim 13, ‘585 discloses the furniture according to claim 1, except wherein said lower face surrounds said lower surface.
‘585 instead teaches wherein multiple anchoring bodies having plates are reconfigurable to different orientations to accommodate a plurality of different uses. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the anchoring bodies as disclosed by ‘585 to provide a plurality of anchoring bodies having lower faces that surround the lower surface of the main structure. Note that it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04). One would be motivated to make such a modification in order to more fully support the main structure by allowing a fuller distribution of rolling elements around the main structure.
For Claim 14, ‘585 discloses the furniture according to claim 1, except wherein said plurality of seats are located along a perimeter of said lower surface.
‘585 instead teaches wherein multiple anchoring bodies having plates and corresponding rolling elements that are reconfigurable to different orientations to accommodate a plurality of different uses. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the anchoring bodies as disclosed by ‘585 to provide a plurality of anchoring bodies having lower faces that surround the lower surface of the main structure around the perimeter. Note that it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04). One would be motivated to make such a modification in order to more fully support the main structure by allowing a fuller distribution of roller elements around the perimeter of the main structure.









    PNG
    media_image1.png
    782
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    752
    703
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
With respect to Claims 1-5 and 10-15, Applicant argues that ‘585 (Buttazzoni) is not “furniture”. This is incorrect. The device of ‘585 is a movable article capable of use in a house, office, or the like and therefore meets the broadest reasonable definition of furniture. Examiner notes that the device of ‘585 is capable of being sat on, holding books, supporting food for consumption, used as a foot rest, etc. Further, the main structure defines at least one storage volume for items (wherein the upper surface provides a pallet surface capable of moving a load). All of these support the interpretation of the device of ‘585 as meeting the broadest reasonable definition of furniture. Applicant’s arguments are therefore not convincing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2513522, US 2659926, and US 356483 all teach similar ball rollers/casters that are considered pertinent to applicant’s disclosure, but have not been relied upon in the current rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677